
	
		I
		111th CONGRESS
		2d Session
		H. R. 5954
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Ms. Giffords (for
			 herself, Mr. Djou,
			 Mr. Tanner,
			 Mr. Schrader,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Cooper,
			 Mr. Moore of Kansas,
			 Ms. Loretta Sanchez of California,
			 Mr. Nye, Mr. Murphy of New York,
			 Mr. Boyd, Mr. Boren, Mr.
			 Holden, Mr. Altmire,
			 Mr. Boswell,
			 Mr. Carney,
			 Mr. Childers,
			 Mr. Minnick,
			 Mr. Ross, Mr. Michaud, Mr.
			 Cuellar, Mr. Pomeroy,
			 Mr. Hill, Ms. Herseth Sandlin, Mr. Shuler, Mr.
			 Wilson of Ohio, Ms. Markey of
			 Colorado, Mr. Kratovil,
			 Mr. Davis of Tennessee,
			 Mr. Gordon of Tennessee,
			 Mr. Matheson,
			 Mr. Adler of New Jersey,
			 Mr. Larsen of Washington,
			 Mr. Quigley, and
			 Mr. Kind) introduced the following
			 bill; which was referred to the Committee
			 on the Budget, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To increase the long-term fiscal accountability of direct
		  spending legislation.
	
	
		1.Short title; purpose
			(a)Short
			 titleThis Act may be cited
			 as the Truth in Spending Act of
			 2010.
			(b)PurposeIt
			 is the purpose of this Act to—
				(1)improve congressional control over the
			 Federal budget process;
				(2)to facilitate the
			 determination each year of the appropriate level of Federal revenues and
			 expenditures by the Congress and the President; and
				(3)to provide for the
			 furnishing of information that will assist the Congress in controlling growth
			 of direct spending programs.
				2.Presidents’ budget
			 submissions
			(a)OMB report
			 regarding difference between actual and estimated costs of direct spending
			 legislationSection 1105(a)
			 of title 31, United States Code, is amended by adding at the end the following
			 new paragraph:
				
					(37)the most recent reports of the Director of
				the Office of Management and Budget under subsections (a) and (b) of section 3
				of the Truth in Spending Act of 2010 regarding the difference between the
				actual costs and the estimated costs of direct spending legislation, including
				proposed legislative language, if any, in such
				reports.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to budget
			 submissions made by the President beginning with the submission for fiscal year
			 2012.
			3.Long-term fiscal
			 accountability of direct spending legislation
			(a)Initial
			 five-Year reportNot later
			 than January 15 of calendar year 2011 and each subsequent calendar year, the
			 Director of the Office of Management and Budget shall submit to the President
			 for inclusion in his annual budget submission under section 1105(a) of title
			 31, United States Code, a report setting forth the following:
				(1)For all Acts affecting direct spending
			 relative to the baseline enacted during the sixth calendar year before the
			 calendar year in which this report is submitted, the total cost as estimated by
			 the Director of the Congressional Budget Office for the then budget year and
			 four outyears.
				(2)For all Acts affecting direct spending
			 relative to the baseline enacted during the sixth calendar year before the
			 calendar year in which this report is submitted, the actual total cost as
			 computed by the Director of the Office of Management and Budget for the then
			 budget year and four outyears.
				(3)For such 5 fiscal-year period, the net
			 amount by which the actual cost of all such Acts exceeds the estimated cost of
			 all such Acts, or the net amount by which the estimated cost of all such Acts
			 exceeds the actual cost of all such Acts, as the case may be.
				(4)If the actual
			 total cost of all such Acts exceeds the estimated total cost, then propose
			 legislative language to eliminate such excess cost.
				(5)If the actual total cost of all such Acts
			 exceeds the estimated total cost, then a detailed statement of the most likely
			 reasons why that occurred.
				(b)Follow-Up
			 five-Year reportNot later
			 than January 15 of calendar year 2016 and each subsequent calendar year, the
			 Director of the Office of Management and Budget shall submit to the President
			 for inclusion in his annual budget submission under section 1105(a) of title
			 31, United States Code, a report setting forth the following:
				(1)For all Acts affecting direct spending
			 relative to the baseline enacted during the eleventh calendar year before the
			 calendar year in which this report is submitted, the total cost as estimated by
			 the Director of the Congressional Budget Office for the 5 fiscal-year period,
			 the last fiscal year of which ends on September 30 of the preceding calendar
			 year.
				(2)For all Acts
			 affecting direct spending relative to the baseline enacted during the eleventh
			 calendar year before the calendar year in which this report is submitted, the
			 actual total cost as computed by the Director of the Office of Management and
			 Budget for the 5 fiscal-year period, the last fiscal year of which ends on
			 September 30 of the preceding calendar year.
				(3)For such 5
			 fiscal-year period, the net amount by which the actual cost of all such Acts
			 exceeds the estimated cost of all such Acts, or the net amount by which the
			 estimated cost of all such Acts exceeds the actual cost of all such Acts, as
			 the case may be.
				(4)If the actual
			 total cost of all such Acts exceeds the estimated total cost, then propose
			 legislative language to eliminate such excess cost.
				(5)If the actual total cost of all such Acts
			 exceeds the estimated total cost, then a detailed statement of the most likely
			 reasons why that occurred.
				(c)DefinitionAs
			 used in this section, the term direct spending has the meaning
			 given such term in section 250(c)(8) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985.
			4.Fast track
			 procedure
			(a)Presidential
			 submission to CongressUpon
			 receiving any report from the Director of the Office of Management and Budget
			 pursuant to subsection (a) or (b) of section 3, the President shall, within 7
			 days, submit any proposed legislative language set forth in such report to the
			 House of Representatives and to the Senate.
			(b)Congressional
			 consideration
				(1)Introduction
					(A)In
			 generalOn the day on which the proposed legislative language is
			 submitted by the President to the House of Representatives and the Senate under
			 subsection (a), it shall be introduced (by request) in the Senate by the
			 majority leader of the Senate or by Members of the Senate designated by the
			 majority leader of the Senate and shall be introduced (by request) in the House
			 by the majority leader of the House or by Members of the House designated by
			 the majority leader of the House.
					(B)Not in
			 sessionIf either House is not in session on the day on which
			 such legislative proposal is submitted, the legislative proposal shall be
			 introduced in that House, as provided in subparagraph (A), on the first day
			 thereafter on which that House is in session.
					(C)Any
			 MemberIf the legislative proposal is not introduced in either
			 House within 5 days on which that House is in session after the day on which
			 the legislative proposal is submitted, then any Member of that House may
			 introduce the legislative proposal.
					(D)ReferralThe
			 legislation introduced under this paragraph shall be referred by the Presiding
			 Officers of the respective Houses to the appropriate committees.
					(2)Committee
			 consideration of proposal
					(A)Reporting
			 billNot later than April 1 of any year in which a proposal is
			 submitted by the President to Congress under this section, the applicable
			 committees of the House of Representatives and of the Senate may report the
			 bill referred to them under paragraph (1)(D) with committee amendments, such
			 that the bill, as amended, achieves the cost savings in the original
			 submission.
					(B)DischargeIf,
			 with respect to the House involved, the committee has not reported the bill by
			 the date required by subparagraph (A), the committee shall be discharged from
			 further consideration of the proposal.
					(3)Limitation on
			 changes to recommendations
					(A)In
			 generalIt shall not be in order in the Senate or the House of
			 Representatives to consider any bill, resolution, or amendment pursuant to this
			 subsection or conference report thereon that fails to achieve the cost savings
			 set forth in the original submission by the President.
					(B)WaiverThis
			 paragraph may be waived or suspended in the Senate only by the affirmative vote
			 of three-fifths of the Members, duly chosen and sworn.
					(C)AppealsAn
			 affirmative vote of three-fifths of the Members of the Senate, duly chosen and
			 sworn, shall be required in the Senate to sustain an appeal of the ruling of
			 the Chair on a point of order raised under this paragraph.
					(4)Expedited
			 procedure
					(A)ConsiderationA
			 motion to proceed to the consideration of the bill in the Senate is not
			 debatable.
					(B)Amendment
						(i)Time
			 limitationDebate in the Senate on any amendment to a bill under
			 this section shall be limited to 1 hour, to be equally divided between, and
			 controlled by, the mover and the manager of the bill, and debate on any
			 amendment to an amendment, debatable motion, or appeal shall be limited to 30
			 minutes, to be equally divided between, and controlled by, the mover and the
			 manager of the bill, except that in the event the manager of the bill is in
			 favor of any such amendment, motion, or appeal, the time in opposition thereto
			 shall be controlled by the minority leader or such leader’s designee.
						(ii)GermaneNo
			 amendment that is not germane to the provisions of such bill shall be
			 received.
						(iii)Additional
			 timeThe leaders, or either of them, may, from the time under
			 their control on the passage of the bill, allot additional time to any Senator
			 during the consideration of any amendment, debatable motion, or appeal.
						(iv)Amendment not
			 in orderIt shall not be in order to consider an amendment that
			 would cause the bill to have cost savings that are less than the cost savings
			 set forth in the original submission by the President.
						(v)Waiver and
			 appealsThis paragraph may be waived or suspended in the Senate
			 only by the affirmative vote of three-fifths of the Members, duly chosen and
			 sworn. An affirmative vote of three-fifths of the Members of the Senate, duly
			 chosen and sworn, shall be required in the Senate to sustain an appeal of the
			 ruling of the Chair on a point of order raised under this section.
						(C)Consideration by
			 the other House
						(i)In
			 generalThe expedited procedures provided in this subsection for
			 the consideration of a bill introduced pursuant to paragraph (1) shall not
			 apply to such a bill that is received by one House from the other House if such
			 a bill was not introduced in the receiving House.
						(ii)Before
			 passageIf a bill that is introduced pursuant to paragraph (1) is
			 received by one House from the other House, after introduction but before
			 disposition of such a bill in the receiving House, then the following shall
			 apply:
							(I)The receiving
			 House shall consider the bill introduced in that House through all stages of
			 consideration up to, but not including, passage.
							(II)The question on
			 passage shall be put on the bill of the other House as amended by the language
			 of the receiving House.
							(iii)After
			 passageIf a bill introduced pursuant to paragraph (1) is
			 received by one House from the other House, after such a bill is passed by the
			 receiving House, then the vote on passage of the bill that originates in the
			 receiving House shall be considered to be the vote on passage of the bill
			 received from the other House as amended by the language of the receiving
			 House.
						(iv)DispositionUpon
			 disposition of a bill introduced pursuant to paragraph (1) that is received by
			 one House from the other House, it shall no longer be in order to consider the
			 bill that originates in the receiving House.
						(v)LimitationClauses (ii), (iii), and (iv) shall apply
			 only to a bill received by one House from the other House if the bill would
			 have cost savings that are not less than the cost savings set forth in the
			 original submission by the President.
						(D)Senate limits on
			 debate
						(i)In
			 generalIn the Senate, consideration of the bill and on all
			 debatable motions and appeals in connection therewith shall not exceed a total
			 of 20 hours, which shall be divided equally between the majority and minority
			 leaders or their designees.
						(ii)Motion to
			 further limit debateA motion to further limit debate on the bill
			 is in order and is not debatable.
						(iii)Motion or
			 appealAny debatable motion or appeal is debatable for not to
			 exceed 1 hour, to be divided equally between those favoring and those opposing
			 the motion or appeal.
						(iv)Final
			 dispositionAfter 20 hours of consideration, the Senate shall
			 proceed, without any further debate on any question, to vote on the final
			 disposition thereof to the exclusion of all amendments not then pending before
			 the Senate at that time and to the exclusion of all motions, except a motion to
			 table, or to reconsider and one quorum call on demand to establish the presence
			 of a quorum (and motions required to establish a quorum) immediately before the
			 final vote begins.
						(E)Consideration in
			 conference
						(i)In
			 generalConsideration in the Senate and the House of
			 Representatives on the conference report or any messages between Houses shall
			 be limited to 10 hours, equally divided and controlled by the majority and
			 minority leaders of the Senate or their designees and the Speaker of the House
			 of Representatives and the minority leader of the House of Representatives or
			 their designees.
						(ii)Time
			 limitationDebate in the Senate on any amendment under this
			 subparagraph shall be limited to 1 hour, to be equally divided between, and
			 controlled by, the mover and the manager of the bill, and debate on any
			 amendment to an amendment, debatable motion, or appeal shall be limited to 30
			 minutes, to be equally divided between, and controlled by, the mover and the
			 manager of the bill, except that in the event the manager of the bill is in
			 favor of any such amendment, motion, or appeal, the time in opposition thereto
			 shall be controlled by the minority leader or such leader’s designee.
						(iii)Final
			 dispositionAfter 10 hours of consideration, the Senate shall
			 proceed, without any further debate on any question, to vote on the final
			 disposition thereof to the exclusion of all motions not then pending before the
			 Senate at that time or necessary to resolve the differences between the Houses
			 and to the exclusion of all other motions, except a motion to table, or to
			 reconsider and one quorum call on demand to establish the presence of a quorum
			 (and motions required to establish a quorum) immediately before the final vote
			 begins.
						(iv)LimitationClauses
			 (i) through (iii) shall only apply to a conference report, message or the
			 amendments thereto if the conference report, message, or an amendment
			 thereto—
							(I)is related only to
			 the program under this title; and
							(II)satisfies the
			 requirements of subparagraphs (A)(i) and (C) of subsection (c)(2).
							(F)VetoIf
			 the President vetoes the bill, debate on a veto message in the Senate under
			 this subsection shall be 1 hour equally divided between the majority and
			 minority leaders or their designees.
					(5)Rules of the
			 Senate and House of RepresentativesThis section is enacted by
			 Congress—
					(A)as an exercise of
			 the rulemaking power of the Senate and the House of Representatives,
			 respectively, and is deemed to be part of the rules of each House,
			 respectively, but applicable only with respect to the procedure to be followed
			 in that House in the case of a bill under this section, and it supersedes other
			 rules only to the extent that it is inconsistent with such rules; and
					(B)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as they relate to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
					
